Case: 12-10878       Document: 00512225079         Page: 1     Date Filed: 04/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 30, 2013

                                     No. 12-10878                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ROBERT V. MCLENNAN,

                                                  Plaintiff-Appellant
v.

KERRI VEITCH, and John Doe Veitch, in her official and individual capacity;
LARRY GARRETT, and Jane Doe Garrett, in his official and individual
capacity; LARRY DAVIS, and Jane Doe Davis, in his official and individual
capacity; RANDLE EFFLANDT, and Jane Doe Efflandlt, in his official and
individual capacity; REGGIE BONNER, and Jane Doe Bonner, in his official
and individual capacity; KELLY MCNAIR, and Jane Doe McNair, in his
official and individual capacity,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-531


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM*
       AFFIRMED. See 5th Cir. Rule 47.6.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.